Case 1:19-cv-01946-WJM-MEH Document 93 Filed 12/11/19 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-1946-WJM-MEH

  LISA COWLES, a citizen of Wisconsin,

  Plaintiff,

  v.

  BONSAI DESIGN LLC, a Colorado limited liability
  company with its principal place of business in Colorado
  and with three members, who citizens of Colorado and/or
  citizens of North Carolina;
  VAIL RESORTS, INC., a Delaware corporation with
  its principal place of business in Colorado, et al.,

  Defendants.


      PLAINTIFF’S UNOPPOSED MOTION TO RESTRICT PUBLIC ACCESS TO
   PLAINTIFF’S AMENDED RESPONSE BRIEF IN OPPOSITION TO VAIL’S MOTION
     TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT FOR DAMAGES
         PURSUANT TO RULE 12(b)(6) AND CERTAIN EXHIBITS THERETO


          Plaintiff, Lisa Cowles, through her attorneys, respectfully seeks to restrict public access to

  her Amended Response Brief in Opposition to Vail’s Motion to Dismiss pursuant to Fed. R. Civ.

  P. 12(b)(6) and certain exhibits thereto, as provided pursuant to paragraph 11 of the protective

  order entered by the Court on November 15, 2019. [See Doc. #79]. While Plaintiff does not

  concede that any of the information produced by Defendants or otherwise so designated by

  Defendants actually consists of “confidential” information subject to the terms of the protective

  order, Plaintiff brings this motion in an abundance of caution to avoid any accusation that she has

  improperly disclosed confidential material. In support of her motion, Plaintiff states as follows:

         1.    On November 15, 2019, this Court entered the parties’ stipulated protective order as an

  Order of the Court. [Doc. 79].
Case 1:19-cv-01946-WJM-MEH Document 93 Filed 12/11/19 USDC Colorado Page 2 of 5




        2.   As relevant here, paragraph 11 of the protective order provides that “[a]ll documents

  containing Confidential Information that are filed with the Court in connection with a motion or

  otherwise shall be subject to Level 1 Restriction pursuant to D.C.COLO.LCivR 7.2, unless

  otherwise agreed to by the Parties or ordered by the Court.” [Id., ¶ 11].

        3.   Contemporaneously herewith, Plaintiff is filing her Amended Response Brief in

  Opposition to Vail’s Motion to Dismiss Plaintiff’s First Amended Complaint for Damages

  Pursuant to Rule 12(b)(6), which contains references to documents and information that

  Defendants have designated (or otherwise contend are) confidential and attaches exhibits

  consisting of documents Defendants have designated (or otherwise contend are) confidential.

        4.   In order to comply with paragraph 11 of the protective order, and in an abundance of

  caution to avoid accusations of improperly disclosing confidential information, Plaintiff is seeking

  Level 1 Restriction for the following documents being filed on December 11, 2019:

             a. Plaintiff’s Amended Response Brief in Opposition to Vail’s Motion to Dismiss

                 Plaintiff’s First Amended Complaint for Damages Pursuant to Rule 12(b)(6);

             b. Exhibit 1 to Plaintiff’s Amended Response Brief in Opposition to Vail’s Motion to

                 Dismiss Plaintiff’s First Amended Complaint for Damages Pursuant to Rule

                 12(b)(6);

             c. Exhibit 2 to Plaintiff’s Amended Response Brief in Opposition to Vail’s Motion to

                 Dismiss Plaintiff’s First Amended Complaint for Damages Pursuant to Rule

                 12(b)(6), including Attachments 1, 2, 3, 4, 6, 7, 8, 9, and 10 to Exhibit 2.1


  1
   Attachments 1, 4, 6, 7, 8, and 10 to Exhibit 2 have been designated and marked by the producing
  Defendant as “confidential” pursuant to paragraph 4(a) of the protective order. Attachments 2, 3,
  and 9 to Exhibit 2, while not marked “confidential” by the producing party (Vail), contain
  documents and/or electronic correspondence that undersigned counsel understands have been
  designated as confidential information by Bonsai notwithstanding Vail’s production of the
  documents without formal designation as “confidential information.”


                                                   2
Case 1:19-cv-01946-WJM-MEH Document 93 Filed 12/11/19 USDC Colorado Page 3 of 5




         5.   Plaintiff is not seeking Level 1 Restriction for Exhibits 3 and 4 to her Amended

  Response Brief, which do not contain or consist of confidential information.

         6.   Nothing herein is intended by Plaintiff to waive or release any right to challenge the

  designation of any documents or information by any Defendant as constituting or containing

  “confidential information” subject to the terms of the protective order or otherwise warranting

  Level 1 Restriction.

         7.   Plaintiff expressly reserves right to challenge any and all designations of confidential

  information by Defendants under the protective order and to request the removal of Level 1

  Restriction that may be afforded these documents pursuant to this request. Accord Doc. #79, ¶ 5.

         8.   Certificate of Conferral Pursuant to D.C.COLO.LCivR 7.1(a) – Undersigned

  counsel certify that the parties previously stipulated to the terms of the protective order entered by

  the Court, including paragraph 11 requiring Level 1 Restriction of any document containing or

  consisting of “confidential information”; and that counsel for Defendants have indicated that the

  documents and information referenced in paragraph 4(a), 4(b), and 4(c) are (or refer to)

  information designated by Defendants as “confidential” pursuant to the protective order.

  Accordingly, undersigned counsel presume that the instant motion is unopposed by the

  Defendants.

         WHEREFORE, Plaintiff requests the Court enter an Order providing that the documents

  identified in Paragraphs 4(a), 4(b), and 4(c) herein are subject to Level 1 restriction.




                                                    3
Case 1:19-cv-01946-WJM-MEH Document 93 Filed 12/11/19 USDC Colorado Page 4 of 5




                               Respectfully submitted this 11th day of December, 2019,

                                      By:    s/ Paul J. Komyatte
                                             Paul J. Komyatte #22750
                                             David P. Mason #41333
                                             The Komyatte Law Firm LLC
                                             1536 Cole Blvd., Bldg. 4, Suite 300
                                             Lakewood, CO 80401
                                             Phone No. (720) 975-8553
                                             Fax No. (720) 528-8072
                                             Email paul@komyattelawfirm.com

                                             ATTORNEYS FOR PLAINTIFF




                                         4
Case 1:19-cv-01946-WJM-MEH Document 93 Filed 12/11/19 USDC Colorado Page 5 of 5




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 11th day of December, 2019, a true and accurate copy of the
  foregoing was electronically filed with the Court and served upon all counsel of record via the Court’s
  CM/ECF system:


                                                         THE KOMYATTE LAW FIRM LLC

                                                         s/ David P. Mason
                                                         David P. Mason, Esq.




                                                    5
